Title: From George Washington to William Augustine Washington, 21 April 1795
From: Washington, George
To: Washington, William Augustine


          
            My dear Sir,
            Mount Vernon 21st April 1795
          
          On the 16th instt, at Baltimore, I met your letter of the 10th; and the next day forwarded it to Mr Cabot, as the most certain mode of making your ideas known to Judge Philips; who seemed desirous of being made acquainted with your determination respecting your sons, as soon as the nature of the case would admit.
          Whether the information was conveyed in Judge Philipss letter to Mr Cabot (enclosed to you), or in an oral conversation between the latter and me, I am not now certain—but certain I am, that from one, or the other, I have understood that by the institution of the Andover Academy beyond a limited number of Students there cannot be any admitted. What this number is, I am not positive; but think the School is not to exceed Sixty five. I hint this, as there may be for I cannot say there is, a hazard of

there not being an opening for more than your own Sons, as the enquiries were confined to them. But there is another Academy at a place called Hingham, about the same distance, but in a different direction from Boston that Andover is, which is well spoken of; and might, if a disappointment should be met with at the former, be a succedaneum. For mere consideration, these matters are brought to view.
          I shall direct this letter to the particular care of the Postmaster in Fredericksburgh. It was not my intention to have put you to the expence of an Express from that place, to convey the last. I then thought, and still think, that a mail goes through Leeds; from whence a messenger would have cost little.
          Enclosed I send you a few letters of introduction to some acquaintances of mine, both in Boston & New York. I have not done this to the Governors thereof; but think it would be proper that you should pay both, the respect of calling upon them. To get introduced cannot be difficult with the letters that are enclosed. With affectionate regard I am ever Yours
          
            Go: Washington
          
        